DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 05/26/2022 has been received and considered. Claims 1-9, 11-18, and 20-22 are presented for examination.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Victor P. Lin at Whitmyer IP Group LLC (Reg. No. 66,996) at 02:00 PM on June 30, 2022.

3.	The application has been amended as follows: 
1) Claim 11 line 1 the phrase “claim 10,” has been replaced with 
--- claim 1, ---.


Allowable Subject Matter
4. 	Claim 1-9, 11-18, and 20-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
While Blevins et al. (US 8135481 B2) teaches a method for obtaining a model of a process control system and performing simulations including  obtaining description files of process modules used for visualizing a part of the process control system, each process module having one or more inputs, one or more outputs and one or more process control devices  connected between said one or more inputs and outputs and each description file  specifying, for the corresponding process module, connection terminals in the form of inputs and outputs, the process control devices and data specifying how the process control devices are connected between said inputs and outputs, analyzing the description files with regard to connection terminals, said analyzing comprising determining a first connection terminal of a first process module that matches a corresponding first connection terminal of a second process module, where the determining that the first connection terminals match comprises determining that one of the connection terminals is an input terminal and the other is an output terminal, determining connections between the process modules based on the analysis, said determining of connections comprises determining a connection between the first process module and the second process module including determining a connection between the first connection terminal of the first process module and the first connection terminal of the second process module, selecting simulation objects corresponding to the process control devices of the process modules for which connections have been determined, interconnecting the simulation objects according to said data specifying how the process control devices are interconnected between the inputs and outputs of the process modules as well as through the connections determined between the process modules for forming a simulation model of the process control system, and performing simulations in the simulation model, wherein each process module includes a number of connection terminals, where the first connection terminal of the first connection module is included in a first interface of the first process module and the first connection terminal of the second process module is included in a first interface of the second process module, wherein the analysis comprises determining that a first interface of the first process module matches a first interface of the second process module, and each connection terminal in the first interface of the first process module matches a connection terminal in the first interface of the second process module, and wherein the determining of a connection between the first process module and the second process module comprises determining a connection between the first interface of the first process module and the first interface of the second process module, 
none of the prior art of record discloses a method a method for obtaining a model of a process control system and performing simulations including:
(Claim 1) “wherein each process module includes a number of interfaces each having a number of connection terminals,… wherein the analysis comprises determining that a first interface of the first process module matches a first interface of the second process module, which determining of a match comprises determining that the number of connection terminals are the same,”,
(Claim 13) “wherein each process module includes a number of interfaces each having a number of connection terminals,… wherein the analysis comprises determining that a first interface of the first process module matches a first interface of the second process module, which determining of a match comprises determining that the number of connection terminals are the same,”,
(Claim 15) “wherein each process module includes a number of interfaces each having a number of connection terminals,… wherein the analysis comprises determining that a first interface of the first process module matches a first interface of the second process module, which determining of a match comprises determining that the number of connection terminals are the same,”, and 

in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146